Defendant was tried and convicted for the offense of robbery in the court below on March 13, 1925. He was duly sentenced to 10 years' imprisonment in the penitentiary, and from the judgment of conviction he appealed. Nothing has been done to perfect this appeal, the cause appearing here upon certificate only. It was filed in this court on April 4, 1925. It was submitted in this court on November 27, 1925, upon motion of the Attorney General to dismiss the appeal. The motion appears to be well taken and is granted.
Appeal dismissed.